Title: To George Washington from Lieutenant Colonel Samuel Smith, 12 November 1777
From: Smith, Samuel
To: Washington, George



Sir
Woodberry [N.J.] 12th Novr 1777

   I yesterday unfortunately recd a Contusion on my Hip & left Arm both which give me much pain. I imprudently went into my Barracks to answer a Letter from Gen. Varnum & A Ball came through the Chimney & Struck me on the Hip So forcibly that I remain’d senseless for Some time. however I am happy to find myself much less hurted than I at first imagin’d & Hope in 5 or 6 days to be again fit for duty. Coll [Giles] Russell now commands in fort Mifflin. The troops there are worn out with fatigue watchings & Cold. All the Guns in the Block Houses are render’d unfit for Service & the Houses almost destroy’d. the Pallisades were renew’d last Night & this Day destroy’d again. the other Gun on my two Gun Battery render’d unfit for Service. An 18 pr next to the right of the Battery dismounted, the New Well very much injur’d, the whole of the Garrison a Heap of Ruin. this Night Gen. Varnum intends removing Some of the heavy Cannon. we Shall perhaps be able to keep the fort three days, in which Time it will be levell’d to the Ground. Yesterday Capt. Treat was kill’d by a Ball which came through the Grand Battery. & this Day his Lieut. George wounded, So that there are now but 2 Artillery Officers in Garrison if they attempt a Storm, I fear the Garrison must fall, Such weather as this the Gallies

can give no Assistance. I Have advisd the Garrison to be withdrawn except the Artillery & abt 50 Men who could keep up the Same fire that the whole can. Boats to be prepar’d & in Case the Enemy attempt a Storm they might Set fire to every part & withdraw. Gen. Varnum waits your Order. I Have the Honor to be Your Excellys Most Obedt Servt

Sam. Smith

